UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 05-7811



MICHAEL RANKINS,

                                            Plaintiff - Appellant,

          versus


DENNIS ROWLAND; MICHAEL A. MUNNS; RICHARD T.
JONES; BOBBY MONTAGUE; EARNEST SUTTON; J. A.
REID; JOHN DOE, Maintenance Supervisor; JOHN
DOE, Health Authority; SHARON SNIDER; NURSE
CRAIG; JOHN DOE, Classification Officials,

                                           Defendants - Appellees.


Appeal from the United States District Court for the Eastern
District of North Carolina, at Raleigh. Louise W. Flanagan, Chief
District Judge. (CA-05-621-FL-5)


Submitted:   June 2, 2006                  Decided:   June 27, 2006


Before MICHAEL and DUNCAN, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Dismissed by unpublished per curiam opinion.


Michael Rankins, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

             Michael Rankins appealed the district court’s order that

denied     his   motions   for   a   temporary   restraining   order   and

preliminary injunction in his 42 U.S.C. § 1983 action.1           Rankins

alleged a poor ventilation system in the unit in which he was

housed at Butner Correctional Facility (“Butner”) caused him bodily

harm, that he was denied medical treatment for his symptoms, and

that he was denied outdoor recreation. The district court directed

Rankins to particularize his claims within twenty days and denied

his requests for injunctive relief and a temporary restraining

order.     We dismiss the appeal.

             Rankins has been transferred from Butner to Central

Prison in Raleigh, North Carolina, so his requests for a temporary

restraining order and injunctive relief are now moot, and we

dismiss his appeal as to the denial of injunctive relief for that

reason.2    To the extent that Rankins appeals the disposition of his

§ 1983 claims, his appeal is interlocutory because the district

court’s order is not a final disposition of those claims.               We


     1
      We grant Rankins’ motion to reconsider and grant him leave to
proceed under the PLRA in this appeal.         Even though he has
accumulated three “strikes” under 28 U.S.C. § 1915(g), construing
his allegations as true, we conclude he made a colorable showing he
was in “imminent danger of serious physical injury.” We express no
opinion, however, as to the merits of his claims. We deny Rankins’
motion to reconsider our denial of his request for a stay.
     2
      The denial of a temporary restraining order is generally not
appealable. See Virginia v. Tenneco, Inc., 538 F.2d 1026, 1029-30
(4th Cir. 1976).

                                     - 2 -
dispense with oral argument because the facts and legal contentions

of the parties are adequately presented in the materials before the

court and argument would not aid the decisional process.



                                                           DISMISSED




                              - 3 -